Per Curiam.

The statute requires (2 R. S. 746, §-24) all recognizances authorized to be taken in any criminal proceedings, in open court, by any court of record, to be entered in the minutes of such court, and the substance thereof to be read to the party recognized. That requirement was wholly disregarded in this case. No part of the substance of the recognizance was entered in the minutes of the court: there was entered only a memorandum of the fact that a recognizance was taken. It does not help the matter that the clerk certifies he addressed the defendant in appropriate words, m taking the recognizance. The failure to comply with the statutory requirement can not be supplied by any thing that was said at the time between the clerk and the defendant. All that was then said is improperly inserted in the certificate, and could not be proved by it. The clerk can only certify what appears of record.
All the substantial parts of the recognizance, such as tire acknowledgment of indebtedness, the indictment against Streeter and the offence charged, the condition, &c., should *147have been entered in the minutes of the court (The People v. Bundle, 6 Hill, 506).
No legal recognizance having been taken, judgment must be given for the defendant.
Judgment for the defendant.